861 F.2d 494
EASTER HOUSE, an Illinois not-for-profit corporation,Plaintiff-Appellee,v.Thomas FELDER, Florence McGuire and Joan Satoloe,Defendants-Appellants.
No. 86-2164.
United States Court of Appeals,Seventh Circuit.
Nov. 2, 1988.

Before BAUER, Chief Judge, and CUMMINGS, WOOD, Jr., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION and KANNE, Circuit Judges.

ORDER

1
On consideration of the petition for rehearing and suggestion for rehearing en banc filed by counsel for the defendants-appellants in the above-entitled cause, and the response thereto filed by counsel for the plaintiff-appellee, a vote of the active members of the court having been requested and a majority of the judges in regular active service having voted to rehear this case en banc,


2
IT IS ORDERED that the aforesaid petition for rehearing and suggestion for rehearing en banc be, and the same is, hereby GRANTED.


3
IT IS FURTHER ORDERED that the panel opinion and the judgment entered July 8, 1988 are hereby VACATED.  This case will be reheard en banc at the convenience of the court.